Opinion of the Court by
Judge Robertson:
That a retrospective limitation to actions allowing reasonable time to sue does not either impair the obligation of contracts or divest any vested right is conclusively settled by this court and other concurrent authorities.
The note sued on in this case became due in the year 1849. The statute of 1858 curtailing the limitation to 15 years left six years for suing on the note without the danger of the statutory bar of 15 years.
Consequently, the plea of the statute of limitations prescribed a legal bar to the action, and the circuit court did not err in overruling a demurrer to it, and adjudging against the appellant the costs of the action.
Wherefore, the judgment is affirmed.